IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,168-02


                  EX PARTE TOMMY NATHANIEL TAYLOR, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 631602-A IN THE 179TH DISTRICT COURT
                             FROM HARRIS COUNTY


     Per curiam. NEWELL, J. filed a dissenting opinion joined by RICHARDSON and
SLAUGHTER , JJ.

                                             ORDER

       Applicant was convicted of possession of a controlled substance and sentenced to twenty

years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Habeas counsel, Lana Gordon, filed this application with the Harris County District Clerk

on January 12, 1995. Applicant alleges that a notice of appeal was filed in a companion case, but

this cause number was inadvertently left off of the notice of appeal. He seeks an out of time appeal.

The State was served with this application on January 17, 1995, and filed its answer requesting an

order designating issues on February 1, 1995. The trial judge signed an order designating issues on
February 2, 1995, ordering affidavits from counsel. Counsel both filed their affidavits on February

13, 1995. The trial court held a habeas hearing on April 25, 1995, where one counsel and Applicant

testified. At the end of that hearing, the trial court found counsel ineffective for failing to provide

both cause numbers on the notice of appeal and recommended that this Court grant relief in the form

of an out of time appeal. The judge also stated that written findings of fact would be prepared, but

the record does not contain written findings.

        It appears that nothing was done on this writ application from the time of that habeas hearing

until March 30, 2016, when habeas counsel filed a motion to withdraw as counsel. In that motion,

counsel states that she had timely prepared findings of fact for the trial judge’s signature in 1995, but

they were never signed. She also states that in 2014, she was appointed to assist Applicant in

preparing new findings which were also prepared and never signed. She requested that new habeas

counsel be appointed. She was allowed to withdraw on March 31, 2016, and new counsel, Thomas

Martin, was appointed to represent Applicant on April 1, 2016. There is no indication that new

habeas counsel ever filed anything in this cause.

        This application was received by this Court on August 1, 2022. The record contains no

explanation as to why there was a decades’ long delay in forwarding the application to this Court.

We remand this application to the trial court to determine whether: (1) Applicant still wishes to

pursue his claim, (2) whether he is suffering collateral consequences from this conviction, and (3)

exactly what happened in the processing of this application to cause such a delay.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from
hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: NOVEMBER 09, 2022
Do not publish